 
INDEMNIFICATION AGREEMENT

 
THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into as of
the 5th day of November, 2009, by and between YTB INTERNATIONAL, INC., a
Delaware corporation, by and on behalf of itself and its affiliates and
subsidiaries (collectively, the “Corporation”), and HAROLD L. KESTENBAUM
(“Indemnitee”), a member of the board of directors of the Corporation.
 
WHEREAS, the substantial risks of litigation against corporations and their
directors  and officers subjects directors and officers of the Corporation to
the possible necessity of incurring extraordinary expenses out of their personal
funds either while liability insurance may be unavailable to them or because the
expenditure is not covered by insurance policies then in effect; and
 
WHEREAS, it is the policy of the Corporation to indemnify its directors and
officers so as to provide them with the maximum possible protection permitted by
law; and
 
WHEREAS, Indemnitee does not regard the protection available under the
Corporation’s organizational documents and insurance policies as adequate in the
present circumstances; and
 
WHEREAS, the Corporation, in recognition of Indemnitee’s past service to the
Corporation and in consideration of Indemnitee’s willingness to resign as a
director, agrees to provide adequate indemnification protection to Indemnitee.
 
NOW, THEREFORE, in consideration of the foregoing, and the other promises and
covenants herein contained, the Corporation and Indemnitee intending to be
legally bound hereby agree as follows:
 
1.                 Definitions.  As used in this Agreement:
 
(a)           ‘Proceeding” shall include, without limitation, any threatened,
pending, or completed action, suit, arbitration, alternate dispute resolution
mechanism, investigation, inquiry, administrative hearing or any other actual,
threatened or completed proceeding, including any appeals related thereto,
whether brought by or in the right of the Corporation or otherwise, and whether
of a civil, criminal, administrative, or investigative nature, and whether
formal or informal in any case, in which Indemnitee is or was a party or is
threatened to be made a party by reason of the fact that: (i) Indemnitee is or
was a director and/or officer of the Corporation (or of any predecessor or
subsidiary of the Corporation or any successor to the Corporation by merger),
including actions taken by Indemnitee in such capacity; or (ii) Indemnitee is or
was serving at the request of the Corporation as a director, officer, employee,
agent, or fiduciary of any other corporation, partnership, joint venture, trust,
or other enterprise (including but not limited to a subsidiary), including
actions taken by Indemnitee in such capacity, and in any such case described
above, whether or not Indemnitee was serving in any such capacity at the time
any liability or expense is incurred for which indemnification, reimbursement or
advancement of expenses may be provided under this Agreement.  Such request by
the Corporation shall be presumed to exist in the case of a subsidiary or other
entity in which the Corporation has an investment or contractual
interest.  “Proceeding” also includes an action by Indemnitee, including without
limitation any mediation or arbitration, to establish or enforce a right of
Indemnitee under this Agreement.

 
 

--------------------------------------------------------------------------------

 
 
(b)           “Expenses” shall include, all direct and indirect costs of any
type or nature whatsoever (including, without limitation, all expenses of
investigation, costs of judicial or administrative proceedings or appeals,
amounts paid in settlement by or on behalf of Indemnitee attorneys’ fees and
disbursements,  costs of meals, lodging and travel reasonably and necessarily
incurred by Indemnitee to attend any Proceeding or event related to the
Proceeding including but not limited to depositions and mediation sessions, and
any other defense costs), incurred by Indemnitee in connection with any
Proceeding or establishing or enforcing a right to indemnification under this
Agreement, but shall not include any judgments, fines or penalties finally
assessed against Indemnitee.
 
2.                 Indemnity in Third-Party Proceedings.  The Corporation shall
indemnify Indemnitee against all Expenses, judgments, fines, and penalties
actually and reasonably incurred by Indemnitee in connection with the defense or
settlement of any Proceeding (other than a Proceeding by or in the right of the
Corporation to procure a judgment in its favor, and other than a Proceeding
brought or initiated voluntarily by Indemnitee), but only if Indemnitee acted in
good faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the Corporation, and, in the case of a criminal
proceeding, had no reasonable cause to believe that Indemnitee’s conduct was
unlawful.  The termination of any such Proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that Indemnitee did not act in good
faith in a manner which Indemnitee reasonably believed to be in or not opposed
to the best interests of the Corporation or, with respect to any criminal
proceeding, that Indemnitee had reasonable cause to believe that Indemnitee’s
conduct was unlawful.
 
3.                 Indemnity in Proceedings By or In the Right of the
Corporation.  The Corporation shall indemnify Indemnitee against all Expenses
actually and reasonably incurred by Indemnitee in connection with the defense or
settlement of any Proceeding by or in the right of the Corporation to procure a
judgment in its favor, but only if Indemnitee acted in good faith and in a
manner which Indemnitee reasonably believed to be in or not opposed to the best
interests of the Corporation and, in the case of a criminal proceeding, had no
reasonable cause to believe that Indemnitee’s conduct was unlawful.
 
4.             Indemnification of Expenses of Successful Party.  Notwithstanding
any other provision of this Agreement,
 
(a)           To the extent that Indemnitee has been successful on the merits or
otherwise, including by a settlement, in defense of any Proceeding, or in
defense of any one or more claims, issues or matters included therein, including
the dismissal of any action without prejudice, the Corporation shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by Indemnitee
in connection therewith; and
 
(b)           Indemnitee’s Expenses actually and reasonably incurred in
connection with successfully establishing or enforcing, in whole or in part,
Indemnitee’s right to indemnification or advancement of Expenses under this
Agreement or otherwise, shall also be indemnified by the Corporation.

 
2

--------------------------------------------------------------------------------

 
 
5.                 Advances of Expenses.  At the written request of Indemnitee,
the Expenses reasonably incurred by Indemnitee in any Proceeding, including
Expenses billed but not yet paid, shall be paid directly (or if already paid by
Indemnitee, shall be reimbursed to Indemnitee) by the Corporation within thirty
(30) days after the receipt of the Corporation of such request, including
reasonable supporting documentation evidencing such Expenses, in advance of the
final disposition of such Proceeding, provided that Indemnitee shall undertake
in writing to repay the amounts advanced if and to the extent that it is
ultimately determined that Indemnitee is not entitled to indemnification.  If
the Corporation makes an advance of Expenses pursuant to this section, the
Corporation shall be subrogated to every right of recovery Indemnitee may have
against any insurance carrier from whom the Corporation has purchased insurance
for such purpose.
 
6.                 Right of Indemnitee to Indemnification Upon Application;
Procedure Upon Application.
 
(a)           Any indemnification or advancement of Expenses under this
Agreement shall be paid by the Corporation no later than thirty (30) days after
receipt of the written request of Indemnitee.
 
(b)          Indemnitee’s right to indemnification or advancement of Expenses as
provided by this Agreement shall be enforceable by Indemnitee in any court of
competent jurisdiction.  The burden of proving that such indemnification or
advancement is not appropriate shall be on the Corporation.  Neither the failure
of the Corporation (including the board of directors, independent legal counsel,
or the stockholders) to have made a determination prior to the commencement of
such action that Indemnitee has met the applicable standard of conduct nor an
actual determination by the Corporation (including the board of directors,
independent legal counsel or the stockholders) that Indemnitee has not met such
standard shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct.
 
(c)           With respect to any Proceeding for which indemnification or
advancement of Expenses is requested, the Corporation will be entitled to
participate therein, to the extent permissible in such Proceeding, at its own
expense and, except as otherwise provided below, the Corporation may assume the
defense thereof with counsel reasonably satisfactory to Indemnitee.  After
notice from the Corporation to Indemnitee of its election to assume the defense
of a Proceeding, the Corporation will not be liable to Indemnitee under this
Agreement for any Expenses subsequently incurred by Indemnitee in connection
with the defense thereof, other than as provided below.  The Corporation shall
not settle any Proceeding in any manner which would impose any penalty or
limitation on Indemnitee without Indemnitee’s written consent.  Indemnitee shall
have the right to employ counsel in any Proceeding but the fees and expenses of
such counsel incurred after notice from the Corporation of its assumption of the
defense of the Proceeding shall be at the expense of Indemnitee and shall not be
advanced or indemnified by the Corporation, unless:

 
3

--------------------------------------------------------------------------------

 
 
(i)           The employment of counsel by Indemnitee has been authorized by the
Corporation, or
 
(ii)           Indemnitee shall have reasonably concluded, in writing sent to
the Corporation, that there may be a conflict of interest between the
Corporation and Indemnitee in the conduct of the defense of a Proceeding, or
 
(iii)         The Corporation shall not in fact have employed counsel to assume
the defense of a Proceeding, or
 
(iv)         Such Expenses of counsel are actually and reasonably incurred in
connection with successfully establishing, in whole or in part, Indemnitee’s
right to indemnification or advancement of Expenses under this Agreement or
otherwise,
 
in each of which cases the fees and expenses of Indemnitee’s counsel shall be
advanced by the Corporation.
 
Notwithstanding the foregoing, the Corporation shall not be entitled to assume
the defense of any Proceeding brought by or in the right of the Corporation.
 
7.                 Limitation on Indemnification.  The Corporation shall not be
obligated:
 
(i)           To indemnify or advance funds to Indemnitee for Expenses with
respect to Proceedings initiated or brought voluntarily by Indemnitee and not by
way of defense, except: (i) with respect to Proceedings brought to establish or
enforce a right to indemnification or advancement of expenses under this
Agreement, or (ii) with respect to any other Proceeding initiated by Indemnitee
that is either approved by the Board of Directors or in which Indemnitee’s
participation is required by applicable law;
 
(ii)           To indemnify Indemnitee for any Expenses, judgments, fines, or
penalties sustained in any Proceeding for which payment is actually made to
Indemnitee under a valid and collectible insurance policy, except in respect of
any deductible or retention amount, or any excess beyond the amount of payment
under such insurance;
 
(iii)         To indemnify Indemnitee with respect to any Expenses, judgments,
fines or penalties sustained in any Proceeding or final judgments for an
accounting of profits made from the purchase or sale by Indemnitee of securities
of the Corporation pursuant to the provisions of § 16(b) of the Securities
Exchange Act of 1934, the rules and regulations promulgated thereunder and
amendments thereto or similar provisions of any federal, state, or local
statutory law;
 
(iv)         To indemnify Indemnitee for any Expenses, judgments, fines or
penalties resulting from Indemnitee’s conduct which is finally adjudged to have
been willful misconduct, knowingly fraudulent, or deliberately dishonest; or

 
4

--------------------------------------------------------------------------------

 
 
(v)           If a court of competent jurisdiction finally determines that such
payment is unlawful.
 
8.                 Nonexclusivity and Survival of Rights.
 
(a)       The indemnification and advancement of Expenses provided by this
Agreement shall not be deemed exclusive of any other rights to which Indemnitee
may be entitled under the organizational documents of the Corporation, any other
agreement, any vote of stockholders or disinterested directors, any state law,
or otherwise, both as to action in Indemnitee’s official capacity and as to
action in another capacity while holding such directorship and/or office.  The
Corporation shall use good faith, commercially reasonable efforts to require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the
Corporation, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Corporation would be required to perform
if no such succession had taken place.
 
(b)          No right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise.  The assertion or
employment of any right or remedy hereunder, or otherwise, by Indemnitee shall
not prevent the concurrent assertion or employment of any other right or remedy
by Indemnitee.
 
9.                 Partial Indemnification.  If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Corporation for a portion
of the Expenses, judgments, fines, or penalties actually and reasonably incurred
by him or her in any Proceeding but not, however, for the total amount thereof,
the Corporation shall nevertheless indemnify Indemnitee for the portion of such
Expenses, judgments, fines, or penalties to which Indemnitee is entitled.
 
10.                Selection of Independent Legal Counsel.  If an opinion of
independent legal counsel shall be required for any purpose under this
Agreement, such counsel shall be selected and appointed by or in a manner
determined by the board of directors. Such selection and appointment shall also
be subject to the consent of Indemnitee, which consent shall not be unreasonably
withheld.  Nothing herein shall prohibit the board of directors from selecting
Indemnitee’s defense counsel for this purpose if it is determined to be in the
best interest of the Corporation as an appropriate way to determine the
potential liability of Indemnitee.
 
11.                Settlement of Proceedings.  In the case of a Proceeding by
Indemnitee to establish or enforce a right of Indemnitee under this Agreement,
the Corporation shall have the right at any time during such Proceeding to make
the determination that it is in the best interests of the Corporation to settle
the Proceeding, and to pay all or part of the indemnity sought as a part of such
settlement.
 
12.                Arbitration.  If the Corporation makes a determination that
Indemnitee is not entitled to indemnity in connection with a Proceeding,
Indemnitee, in addition to all other rights and remedies available to him, shall
have the right to de novo review of such determination before a panel of
arbitrators chosen in accordance with the commercial arbitration rules of the
American Arbitration Association.
 
5

--------------------------------------------------------------------------------

 
 
13.               Maintenance of Liability Insurance.
 
(a) The Corporation hereby covenants and agrees that, as long as Indemnitee
continues to serve as a director and/or officer of the Corporation and
thereafter as long as Indemnitee may be subject to any Proceeding, the
Corporation, subject to subsection (c) of this section, shall maintain in full
force and effect directors’ and officers’ liability insurance (“D&O Insurance”)
in reasonable amounts from established and reputable insurers.  If, at the time
of the receipt of a notice of a claim pursuant to the terms hereof, the
Corporation has D&O Insurance in effect, the Corporation shall give prompt
notice of the commencement of such Proceeding to the insurers in accordance with
the procedures set forth in the respective policies.  The Corporation shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of Indemnitee, all amounts payable as a result of such Proceeding in
accordance with the terms of such policies.
 
(b) In all D&O Insurance policies, Indemnitee shall be named as an insured in
such a manner as to provide the Indemnitee the same rights and benefits as are
accorded to the most favorably insured of the Corporation’s directors and
officers.  Further, in all policies of D&O Insurance, coverage for Indemnitee
shall include but not be limited to the following:
 
(i)           Claims asserted by the Corporation’s present or past
shareholders,  directors, employees, lenders, customers, suppliers, competitors
and regulators, as well as claims in connection with class actions, claims
arising out of mergers and acquisitions and antitrust claims asserted by
governmental or private parties; but the policy may exclude claims by one
insured against another insured, except for employment claims;
 
(ii)          No exclusion for Indemnitee’s negligence;
 
(iii)         No exclusion for fraud or deliberate dishonesty, except if there
has been a final adjudication of fraud or dishonesty by a court of competent
jurisdiction;
 
(iv)         Punitive and exemplary damages as well as the multiplied portion of
any damage award; and
 
(v)          Any and all Expenses, judgments, fines and penalties not
indemnifiable pursuant to this Agreement, the Corporation’s organizational
documents, or the laws, rules or regulations of any other jurisdiction or state
or federal agency whose laws, rules or regulations may be applicable.
 
(c) Notwithstanding the foregoing, the Corporation shall have no obligation to
obtain or maintain D&O Insurance if and to the extent that the Corporation
determines in good faith that such insurance is not reasonably available, the
premium costs for such insurance are disproportionate to the amount of coverage
provided, the coverage provided by such insurance is so limited by exclusions
that it provides an insufficient benefit, or Indemnitee is covered by similar
insurance maintained by a subsidiary of the Corporation; provided, however, that
Corporation covenants and agrees to provide D&O Insurance for the benefit of
Indemnitee at  levels no less favorable than that provided to any currently
serving director or officer of the Corporation so long as such D&O Insurance
coverage is in place.

 
6

--------------------------------------------------------------------------------

 
 
14.               Miscellaneous.
 
(a)  Savings Clause.  If this Agreement or any portion hereof is invalidated on
any ground by any court of competent jurisdiction, the Corporation shall
nevertheless indemnify Indemnitee to the extent permitted by any applicable
portion of this Agreement that has not been invalidated or by any other
applicable law.
 
(b)  Notice.  Indemnitee shall, as a condition precedent to his right to be
indemnified under this Agreement, give to the Corporation notice in writing as
soon as practicable of any Proceeding for which indemnity will or could be
sought under this Agreement. Notice to the Corporation shall be directed to YTB
International, Inc., 1901 East Edwardsville Road, Wood River, Illinois, 62095,
Attention: Robert M. Van Patten, or such other address as is then its corporate
headquarters, or such other address as the Corporation shall have designated in
writing to Indemnitee at his last known residence or office address.  Notice
shall be deemed received three days after the date postmarked if sent by prepaid
mail, properly addressed.  In addition, Indemnitee shall give the Corporation
such information and cooperation as it may reasonably require and as shall be
reasonably within Indemnitee’s power.
 
(c)  Counterparts.  This Agreement may be executed in any number of
counterparts, all of which shall be deemed to constitute one and the same
instrument.
 
(d)  Applicable Law.  This Agreement shall be governed by, and construed and
interpreted in accordance with, the law of the State of Delaware.
 
(e)  Successors and Assigns.  This Agreement shall be binding upon the
Corporation and its successors and assigns and upon Indemnitee and his personal
representatives, heirs, legatees and assigns.
 
(f)  Amendments.  No amendment, waiver, modification, termination, or
cancellation of this Agreement shall be effective unless in writing signed by
both parties hereto. The indemnification rights afforded to Indemnitee hereby
are contract rights and may not be diminished, eliminated, or otherwise affected
by amendments to the organizational documents of the Corporation or by other
agreements without the express written agreement of the parties expressly
referring to and consenting to the provision by which such rights will be
diminished, eliminated or otherwise affected.

 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and signed as of the day and year first above written.



 
YTB INTERNATIONAL, INC.
         
By:
 
/s/ Robert M. Van Patten
 
Name:
  Robert M. Van Patten
 
Title:
  CEO

     
Indemnitee:
/s/ Harold L. Kestenbaum
   
Harold L. Kestenbaum


 
8

--------------------------------------------------------------------------------

 